1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
     Ruben Paul Gonzales,          )        SACV 18-01626 JVS(KESx)
11                                 )
               Plaintiff,          )        ORDER OF DISMISSAL FOR
12                                 )
          v.                       )        LACK OF PROSECUTION
                                   )
13   MetroPCS, et al.,             )
                                   )
14                                 )
               Defendants.         )
15                                 )
                                   )
16    _____________________________)

17        The Court having issued an Order to Show Cause on
18   December 12, 2018    as to why this action should not be
19   dismissed for lack of prosecution, with a written response due on
20   or before December 28, 2018 and no response having been made,

21
          IT IS HEREBY ORDERED that this action is dismissed for lack of
22
     prosecution pursuant to Federal Rule of Civil Procedure 41(a)(2).
23

24
     DATED: February 3, 2019
25
                                          ___________________________
26
                                          James V. Selna
                                          United States District Judge
27

28
